DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “extracting metadata from the first image; determining, based on a comparison, that the metadata matches stored information associated with the person; and authenticating the person based at least in part on the first image matching the stored image and the metadata matching the stored information associated with the person” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of face recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 20130063581) in view of Yokoi (US 20090190804).

Regarding claim 1, Komatsu discloses a method comprising: 
receiving, based on a search of a name of a person, a plurality of images corresponding to the name (see figure 3, below, see paragraph 49, the name can be obtained by searching a subject database stored in the facial image retrieval system 106 with the card ID used as a key):

    PNG
    media_image1.png
    367
    843
    media_image1.png
    Greyscale

determining that a first image of the plurality of images matches a stored image of the person based at least in part on a biometric analysis of the first image (see paragraph 69, reliability determination processing 1 and the reliability determination processing 2 are used to determine the impersonation (S108), a result of the determination, when it is determined that the reliability of the authentication is high, the possibility that the subject is impersonated by another person is low, and hence a display screen for impersonation detection "absent"); and 
authenticating the person based at least in part on the first image matching the stored image and the metadata matching the stored information associated with the person (see paragraph 34, controls the reader device 103 to perform processing based on authentication, for example, unlocking a door or unlocking a computer, when information obtained by the reader device 103 is successfully authenticated).
Komatsu is silent in disclosing extracting metadata from the first image; determining, based on a comparison, that the metadata matches stored information associated with the person; and authenticating the person based at least in part on the first image matching the stored image and the metadata matching the stored information associated with the person.
Yokoi discloses 
extracting metadata from the first image (see paragraph 68, by using the video processor 113, the video processing program 202A executes the video index processing to the moving image designated by the user, and extracts a plurality of face images from the moving image, the index is read as metadata); 
determining, based on a comparison, that the metadata matches stored information associated with the person (see paragraph 71, with each one of the reference face images stored in the face database 111A, block S13, the block S13, each one of the plurality of face images extracted from each one of the plurality of scenes of the moving image data to be processed, is compared with each one of the reference face images stored in the face database 111A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include extracting metadata from an image because to expose certain details from the facial image for improving biometric identifications. 

Regarding claim 2, Komatsu discloses the method of claim 1, wherein determining the first image matches the stored image of the person comprises: 
determining, based on the biometric analysis of the first image, a plurality of biological characteristics of a face depicted in the first image (see paragraph 49, displayed in the face retrieval result field 203 are the facial images registered in the facial image database 310 which correspond to the card ID obtained by the reader device 103 and time instants at which the facial images are photographed, the face includes plurality of features, nose, eyes, mouth); and 
determining a first biological characteristic of the plurality of biological characteristics matches a first biological characteristic of a face depicted in the stored image of the person (see figure 5 below):

    PNG
    media_image2.png
    262
    659
    media_image2.png
    Greyscale


Regarding claim 4, Hitaka discloses the method of claim 1, further comprising: extracting metadata from a source of the first image (see paragraph 68, by using the video processor 113, the video processing program 202A executes the video index processing to the moving image designated by the user, and extracts a plurality of face images from the moving image, the index is read as metadata); and determining, based on a comparison, that the metadata from the source of the first image matches the stored information associated with the person, wherein the person is authenticated further based on the determination that the metadata from the source of the first image matches the stored information associated with the person (see paragraph 71, with each one of the reference face images stored in the face database 111A, block S13, the block S13, each one of the plurality of face images extracted from each one of the plurality of scenes of the moving image data to be processed, is compared with each one of the reference face images stored in the face database 111A). See the motivation for claim 1.
Regarding claim 5, Yokoi discloses the method of claim 4, further comprising: computing a match score based on: (i) the comparison of the metadata extracted from the first image and the stored information associated with the person (see paragraph 41, face database 111A serves as a database for storing a pair of the face image, reference face image, and metadata such as a human name, as shown in FIG. 3, a plurality of reference face images and a plurality of human names corresponding to the plurality of reference face images are stored in this face database 111A), and (ii) the comparison of the metadata from the source of the first image and the stored information associated with the person (see paragraph 20, comparing each of the face images extracted from the moving image data to be processed with each of the reference face images, and specify a reference face image that appears within the moving image data to be processed). See the motivation for claim 1.

Regarding claim 6, Komatsu discloses the method of claim 5, further comprising: determining the match score exceeds a threshold, wherein the person is authenticated further based on the match score exceeding the threshold (paragraph 76, reliability is determined by comparing the calculated mean value of the similarities with a predetermined threshold value (S114). Specifically, when the mean value of the similarities is higher than the predetermined threshold value, it is determined that the reliability of the authentication is high (S115)).

Regarding claim 7, Komatsu discloses the method of claim 1, wherein the metadata comprises one or more of: (i) a date associated with the first image, (ii) a time associated with the first image, (iii) a filename associated with the first image, (iv) a camera setting associated with the first image, and (v) a geolocation associated with the first image (see paragraph 4, here is proposed a facial image retrieval system in which an image is retrieved with high reliability by using photographing time of the image).
Regarding claims 8 and 15, see the rationale and rejection for claim 1.

Regarding claims 9 and 16, see the rationale and rejection for claim 2.

Regarding claims 11 and 18, see the rationale and rejection for claim 4.

Regarding claims 12 and 19, see the rationale and rejection for claim 5.

Regarding claims 13 and 20, see the rationale and rejection for claim 6.

Regarding claim 14, see the rationale and rejection for claim 7.

	Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 20130063581) in view of Yokoi (US 20090190804) and Gieselman (US 20160350586).

Regarding claim 3, Komatsu and Yokoi disclose all the limitations of claim 2, but is silent in disclosing the method of claim 2, wherein the plurality of biological characteristics of the face comprise: (i) a pupillary distance (PD), (ii) a monocular PD, (iii) a distance between an eye, an ear, a nose, an upper lip, a lower lip, and/or a chin, (iv) a face width, (v) a face height, and (vi) a distance between at least two veins of a retina.
Gieselman discloses the method of claim 2, wherein the plurality of biological characteristics of the face comprise: (i) a pupillary distance (PD), (ii) a monocular PD, (iii) a distance between an eye, an ear, a nose, an upper lip, a lower lip, and/or a chin, (iv) a face width, (v) a face height, and (vi) a distance between at least two veins of a retina (see figures 5-17 and figures 21-24, shows features extracted from plurality of portions of the face):

    PNG
    media_image3.png
    347
    1500
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include extracting sub-areas from an face image because to generate more features from the facial image for improving biometric identifications. 

Regarding claims 10 and 17, see the rationale and rejection for claim 3.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 11/3/22